Citation Nr: 0607186	
Decision Date: 03/13/06    Archive Date: 03/23/06

DOCKET NO.  04-27 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a cardiovascular 
disability to include as due to herbicide exposure.  

2.  Entitlement to service connection for a respiratory 
disability to include as due to herbicide exposure.  

3.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
bilateral hearing loss.  

4.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION


The veteran served on active duty from January 1944 to March 
1946 and from March 1948 to October 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeals from rating decisions by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

In September 2005, the veteran withdrew a claim of 
entitlement to service connection for a urinary tract 
infection.  The issue is no longer in appellate status.  

In September 2005, the veteran alleged that he had sinus 
disorder during active duty and up to the present time.  The 
issue is not inextricably intertwined with the current appeal 
and is, therefore, referred to the RO for appropriate action.

The issue of entitlement to service connection for TDIU is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.




FINDINGS OF FACT

1.  A cardiovascular disability was not present during active 
duty or for many years thereafter nor is a cardiovascular 
otherwise related to such service 

2.  A respiratory disability was not present during active 
duty or for many years thereafter nor is a respiratory 
otherwise related to such service.  

3.  The last prior final denial of service connection for 
bilateral hearing loss is a RO decision dated in October 
2000.  

4.  The evidence added to the record since the October 2000 
RO decision which denied service connection for bilateral 
hearing loss is relevant by itself or when considered with 
previous evidence of record, relates to an established fact 
necessary to substantiate the claim; and raises a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  A cardiovascular disability to include as due to 
herbicide exposure was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2005). 

2.  A respiratory disability to include as due to herbicide 
exposure was not incurred in or aggravated by the veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2005).

3.  The October 2000 rating decision which denied service 
connection for bilateral hearing loss is final.  38 U.S.C.A. 
§ 7105(c) (West 2002).

4.  Certain evidence received since the October 2000 rating 
decision denying service connection for bilateral hearing 
loss is new and material, and the claim for that benefit has 
been reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  8 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in January 2003 
(hearing loss), May 2003 (cardiovascular disorder and 
respiratory disorder) and August 2004 (TDIU) VCAA letters and 
the statements of the case have collectively informed the 
appellant of the information and evidence necessary to 
warrant entitlement to the benefits sought.  Moreover, in the 
VCAA letters the appellant was advised of the types of 
evidence VA would assist in obtaining as well as the 
appellant's own responsibilities with regard to identifying 
relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The appellant was informed of his rights under the VCAA prior 
to the rating decisions which denied the claims.  Notice was 
timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Under these circumstances, the Board finds that all 
notification and development action needed to render a fair 
decision on these claims have been accomplished and that 
adjudication of the claims, without directing or 
accomplishing any additional notification and or development 
action, poses no risk of prejudice to the appellant.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims. 
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).

The Board also notes that the VCAA letters implicitly 
notified the appellant that he should submit any pertinent 
evidence in his possession.  In this regard, he was 
repeatedly advised to identify any source of evidence and 
that VA would assist him in requesting such evidence.  The 
Board believes that a reasonable inference from such 
communication was that the appellant must also furnish any 
pertinent evidence he himself may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  All available pertinent records have been 
obtained.  No additional pertinent evidence has been 
identified by the appellant as relevant to the issues being 
adjudicated by this appeal.  In August 2004, the veteran 
reported that he did not have any other evidence in his 
possession that pertained to his claim at that time.  The 
information and evidence of record contains sufficient 
competent medical evidence to decide the claims, and the 
Board finds that no further action is necessary to assist the 
appellant.  38 C.F.R. § 3.159(c)(4).  


Service Connection Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. §§ 1110, 1131.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, for veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as cardiovascular 
renal disease including hypertension, are presumed to have 
been incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d). 

In addition to law and regulations regarding service 
connection, the Board notes that a disease associated with 
exposure to certain herbicide agents listed in 38 C.F.R. § 
3.309(e) will be considered to have been incurred in service 
under the circumstances outlined in that section, even though 
there is no evidence of such disease during such period of 
service. 38 C.F.R. § 3.307(a).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, and has a 
disease listed in 38 C.F.R. § 3.309(e) shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.

The last date on which such veteran shall be presumed to have 
been exposed to an herbicide agent shall be the last date on 
which he or she served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975. Service in the Republic of Vietnam includes service in 
the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam. 38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of § 3.307(a)(6) are 
met even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of § 3.307(d) are also satisfied: Chloracne or 
other acneform disease consistent with chloracne; type II 
diabetes; Hodgkin's disease; Multiple myeloma; Non-Hodgkin's 
lymphoma; Acute and subacute peripheral neuropathy; Porphyria 
cutanea tarda; Prostate cancer; Respiratory cancers (cancer 
of the lung, bronchus, larynx or trachea); Soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma). The term "soft-tissue sarcoma" 
includes the following: Adult fibrosarcoma; 
Dermatofibrosarcoma protuberans; Malignant fibrous 
histiocytoma; Liposarcoma; Leiomyosarcoma; Epithelioid 
leiomyosarcoma (malignant leiomyoblastoma); Rhabdomyosarcoma; 
Ectomesenchymoma; Angiosarcoma (hemangiosarcoma and 
lymphangiosarcoma); Proliferating (systemic) 
angioendotheliomatosis; Malignant glomus tumor; Malignant 
hemangiopericytoma; Synovial sarcoma (malignant synovioma); 
Malignant giant cell tumor of tendon sheath; Malignant 
schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas; Malignant 
mesenchymoma; Malignant granular cell tumor; Alveolar soft 
part sarcoma; Epithelioid sarcoma; Clear cell sarcoma of 
tendons and aponeuroses; Extraskeletal Ewing's sarcoma; 
Congenital and infantile fibrosarcoma; Malignant 
ganglioneuroma. For purposes of this section, the term acute 
and subacute peripheral neuropathy means transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset. 38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall be service 
connected if they manifest to a degree of 10 percent or more 
at any time after service, except that chloracne or other 
acneform disease consistent with chloracne, porphyria cutanea 
tarda, shall have become manifest to a degree of 10 percent 
or more within one year after the last date on which the 
veteran was exposed to an herbicide agent during active 
military, naval, or air service.

The Board notes that the veteran received the Viet Nam 
Service Medal denoting service in Viet Nam.  His exposure to 
herbicides is conceded.  

Entitlement to service connection for a cardiovascular 
disability to include as due to herbicide exposure.

The Board finds that service connection is not warranted for 
a cardiovascular disability on a direct basis.  The service 
medical records were silent as to complaints of, diagnosis 
of, or treatment for cardiovascular disability during the 
veteran's active duty service.  No pertinent abnormalities 
were noted on the report of the exit examination conducted in 
March 1946 at the end of the veteran's first period of active 
duty service.  Clinical evaluation of the heart and 
cardiovascular system was normal.  

A March 1965 clinical record included the notation that there 
was no clinical evidence of cardiovascular disease.  

Numerous physical examinations conducted during the veteran's 
second period of active duty service all indicated that 
clinical evaluation of the heart was all normal.  Physical 
examinations conducted in March 1948, March 1951, March 1955, 
March 1961, April 1967, and at the time of the exit 
examination in August 1967, all failed to demonstrate the 
presence of any cardiovascular disability.  

There was no evidence of cardiovascular disability at the 
time that the veteran underwent quadrennial examinations in 
August 1971 and May 1973.  These examinations were conducted 
after the veteran's discharge from active duty.  Furthermore, 
the veteran also denied having or ever having had heart 
trouble on Reports of Medical History he completed in August 
1971 and May 1973.  

A 1971 surgical record includes the notation that an EKG 
revealed a possible old inferior wall infarction.  Serial 
enzymes were obtained and they were determined to not be 
elevated.  A cardiology consultation was obtained and it was 
the cardiologist's opinion that the veteran could go to 
surgery for repair of facial fractures.  The record indicated 
that there was no subsequent cardiovascular change following 
surgery.  The Board notes that this evidence is dated more 
than three years after the veteran's discharge and only 
indicates the possibility of a prior myocardial infarction.  
The evidence does not demonstrate that a myocardial 
infarction occurred during active duty nor does it link a 
cardiovascular disability to active duty in any way.  The 
Board finds this evidence insufficient to grant service 
connection for a cardiovascular disability.  

There is no competent evidence of record demonstrating the 
presence of cardiovascular disability within one year of the 
veteran's discharge from active duty in October 1967 which 
would allow for the grant of service connection on a 
presumptive basis.  

No pertinent abnormalities were complained of by the veteran 
or found by the examiner at the time of a June 1991 VA 
general medical examination.  This is more than 20 years 
after the veteran's discharge from active duty.  

The competent evidence of record demonstrates complaints of 
and treatment for cardiovascular problems including 
myocardial infarction, arteriosclerotic heart disease, 
probable left ventricular hypertrophy, hypertension, angina, 
coronary artery disease, and hyperlipidemia beginning in 
1990's many years after active duty.  Significantly, none of 
these disabilities was linked to the veteran's active duty 
service in any way.  

The only evidence of record which indicates that the veteran 
has a cardiovascular disability which was incurred in or 
aggravated by his active duty service is the veteran's own 
allegations and testimony.  The veteran testified before the 
undersigned in September 2005 that he had problems with his 
cholesterol while on active duty and was given pills for it.  
He alleged that he continued to have cardiovascular problems 
since his retirement in October 1967.  He had two bypass 
surgeries in 1991.  The Board notes, however, that the 
veteran's testimony as to having problems with cholesterol 
during his active duty service is not supported by any 
service medical records.  Furthermore, the Board notes the 
veteran is a lay person.  A lay person is not competent to 
make a medical diagnosis or to relate a medical disorder to a 
specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  The veteran's testimony as to the existence of a 
cardiovascular disorder during active duty and his 
allegations of a link between currently existing 
cardiovascular disabilities and his active duty service is 
without probative value.  

The veteran has alleged that his cardiovascular disability 
was due to his exposure to herbicides while serving in Viet 
Nam.  The Board finds, however, that there is no competent 
medical evidence of record demonstrating that the veteran has 
any of the disorders listed under 38 C.F.R. § 3.309(e) for 
which service connection may be granted on a presumptive 
basis.  

The Board is presented with an evidentiary record which shows 
that there is no supporting evidence that the veteran had a 
cardiovascular disorder which was manifested during service 
or for many years thereafter.  Moreover, there is no 
competent evidence suggesting any relationship to exposure to 
herbicides and the veteran does not have a which is listed as 
a presumptive disorder for exposure to herbicide agents.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


Entitlement to service connection for a respiratory 
disability to include as due to herbicide exposure.

The Board finds that service connection is not warranted for 
a respiratory disability on a direct basis.  The only 
reference in the service medical records to a respiratory 
disability is an October 1945 clinical record which indicates 
that a chest X-ray was interpreted as revealing several 
healed calcific densities throughout both lung fields which 
was interpreted as signs of old infection.  It was also 
observed that no active processes were evident.  
Significantly, however, numerous physical examinations 
conducted after this time failed to reveal any evidence of a 
respiratory disability.  

No pertinent abnormalities were noted on the report of the 
exit examination which was conducted at the end of the 
veteran's first period of active duty service in March 1946.  
Clinical evaluation of the respiratory system was normal at 
that time.  

There is no competent evidence of a respiratory disability 
during the veteran's second period of active duty.  Physical 
examinations conducted in March 1948, March 1951, March 1955, 
March 1961, April 1967, and at the time of the veteran's exit 
examination in August 1967, all failed to demonstrate the 
presence of any respiratory disability.  

A March 1965 clinical record included the notation that there 
was no clinical evidence of pulmonary disease.  

Additionally, quadrennial examinations which were conducted 
after the veteran's discharge failed to evidence any 
respiratory problems in August 1971 and May 1973.  The 
veteran also denied having or ever having had shortness of 
breath and asthma on Reports of Medical History he completed 
in August 1971 and in May 1973.

No pertinent abnormalities were complained of by the veteran 
or found by the examiner at the time of a June 1991 VA 
general medical examination.  

There is some post-service evidence of respiratory disability 
but this is many years after the veteran's discharge.  A May 
2003 private clinical record indicates the veteran had an 
episode of hypoxia which resolved spontaneously after the 
veteran was treated for diverticulitis and dehydration.  A 
May 2003 record includes an assessment of hypoxia but it was 
noted that the lungs were clear to auscultation and 
percussion on physical examination.  Another record dated in 
May 2003 includes the assessment that the veteran had hypoxia 
of an unknown etiology.  

The veteran underwent an Agent Orange examination in June 
2003.  This examination also failed to result in any findings 
of respiratory disability.  

The only evidence of record which indicates that the veteran 
has a current respiratory disability is the veteran's own 
allegations and testimony.  The veteran testified before the 
undersigned in September 2005 that his respiratory problems 
consisted of coughing.  He also reported recent shortness of 
breath.  The Board finds the veteran is competent to report 
that he experienced coughing and shortness of breath.  These 
allegations, however, are not supported by the objective 
medical evidence included in the service medical records.  
The Board places greater probative weight on the service 
medical records which failed to evidence any complaints of, 
diagnosis of, or treatment for respiratory disability.  The 
veteran's current allegations are also undercut by his own 
report of medical history he completed in 1971 and 1973.  See 
Curry v. Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous 
evidence has greater probative value than history as reported 
by the veteran].  

The Board further finds that service connection is not 
warranted for a respiratory disability based on exposure to 
herbicides.  There is no competent medical evidence 
indicating that the veteran has any of the disabilities 
listed under 38 C.F.R. § 3.309 (e) for which service 
connection may be granted on a presumptive basis.  The 
veteran has not submitted any other competent evidence 
indicating that he had a respiratory disorder which was 
caused by his exposure to herbicides while he was on active 
duty.  

The Board finds that there is no competent evidence of record 
demonstrating that the veteran had a respiratory disorder 
which was manifested during service or for many years 
thereafter nor is there competent evidence of record 
suggesting any relationship to exposure to herbicides and the 
veteran does not have a disability which is listed as a 
presumptive disorder for exposure to herbicide agents.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.





Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for bilateral 
hearing loss.

In February 1991, the veteran submitted a claim of 
entitlement to service connection for hearing loss.  In 
August 1991, the RO denied the claim.  

In an August 1992 decision, the Board upheld the RO's denial 
of service connection for bilateral hearing loss.  The Board 
noted that the veteran had moderate to moderately severe 
hearing loss but found that the hearing loss was not shown 
during active duty or for many years thereafter nor was the 
currently existing hearing loss of service origin.  The 
veteran did not appeal the Board's August 1992 decision which 
became final.  

In July 2000, the veteran submitted another claim of 
entitlement to service connection for hearing loss.  This 
claim was denied in October 2000 as a result of a lack of new 
and material evidence.  The veteran did not appeal this 
decision which became final.  38 U.S.C.A. § 7105(c).  

Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened if new 
and material evidence is presented or secured.  38 U.S.C.A. 
§ 5108.

The definition of "new and material evidence" as set forth in 
38 C.F.R. § 3.156(a) was revised, effective August 29, 2001.  
This new regulation provides: A claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  66 Fed. 
Reg. 45630 (2001) (codified as amended at 38 C.F.R. § 
3.156(a)).  This latest definition of new and material 
evidence only applies to a claim to reopen a finally decided 
claim received by the VA on or after August 29, 2001. Id.  As 
the veteran in this case filed an application to reopen the 
claim of entitlement to service connection for bilateral 
hearing loss in September 2002, the revised version of 3.156 
is applicable in this appeal.

In September 2002, the veteran submitted another claim of 
entitlement to service connection for hearing loss.  In 
connection with this claim, the veteran has submitted various 
pieces of evidence, the most significant of which is a 
September 2002 letter from a private physician.  The 
physician opines that the veteran likely developed or 
sustained permanent sensorineural hearing loss during active 
duty service from exposure to artillery and weapons.  The 
sensorineural hearing loss likely worsened over time.  The 
physician specifically wrote that it was at least as likely 
as not that the veteran's sensorineural hearing loss was 
linked to his military service.  Accompany the opinion is the 
result of a September 2002 private audiological testing which 
appears to evidence hearing loss for VA purposes.  

A September 2003 VA clinical record includes an assessment of 
moderate to profound sensorineural hearing loss, bilaterally.  

The veteran testified before the undersigned that he was 
exposed to acoustic trauma during his active duty service in 
the form of artillery explosions as well as working around 
noisy generators.  

The Board finds this evidence, which was not previously 
submitted to agency decision makers, suggesting a link 
between currently existing hearing loss and the veteran's 
active duty service, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  The evidence is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim and raises a 
reasonable possibility of substantiating the claim.  

The Board finds that additional evidentiary development must 
be accomplished prior to adjudicating the claim de novo.  
This development is addressed in the Remand portion of the 
decision below.  


ORDER

Service connection for a cardiovascular disorder to include 
as due to herbicide exposure is not warranted.  The appeal is 
denied.  

Service connection for a respiratory disorder to include as 
due to herbicide exposure is not warranted.  The appeal is 
denied.

New and material evidence having been received, the claim of 
entitlement to service connection for bilateral hearing loss 
has been reopened.  The appeal is granted to that extent, 
subject to the directions set forth in the following remand 
section of this decision.


REMAND

The veteran has alleged that his hearing loss was the result 
of acoustic trauma he was exposed to during his active duty 
service including explosions, gun fire and the noise from 
generators.  The existence and etiology of the veteran's 
hearing loss is a medical question.  Where the determinative 
issues involve medical causation or diagnosis, competent 
medical evidence is needed.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993);  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  The veteran has not been afforded a VA examination 
to determine the nature, extent and etiology of his bilateral 
hearing loss.  The Board finds the veteran must be afforded 
this examination.  

The veteran has claimed entitlement to TDIU.  He meets the 
percentage requirements set forth in 38 C.F.R. § 4.16(a) for 
consideration of a TDIU.  He is service connected for: 
prostate cancer which has been evaluated as 60 percent 
disabling, for tinnitus which is evaluated as 10 percent 
disabling and for erectile dysfunction associated with the 
prostate cancer which is non-compensably disabling.  The 
veteran's combined service-connected evaluation is 60 
percent. 

Although the veteran has met the objective criteria, the 
question of whether the veteran's service-connected 
disability(ies) preclude him from securing or following 
substantially gainful employment remains.  38 C.F.R. §§ 
3.321, 3.340, 3.341, 4.16. 

Medical records associated with the claims file demonstrate 
that the primary disability associated with the veteran's 
service-connected residual of prostate cancer is urinary 
stress incontinence as a result of treatment he underwent for 
a service-connected prostate disability.  Private clinical 
records dated in October 1999 and July 2001 include 
assessments of urinary stress incontinence secondary to a 
radical peroneal prostatectomy in 1995.  At the time of an 
April 2004 VA examination, the veteran reported that he 
soaked approximately one pad per day due to incontinence.  
Physical examination revealed leaking urine.  The diagnosis 
was stress incontinence secondary to radical surgery for 
prostate cancer.  

In the veteran's June 2004 TDIU claim, the veteran that he 
last worked from 1990 to 1992 as a meat cutter.  In August 
2004, Piggly Wiggly reported that the veteran worked as a 
temporary employee (meat cutter) in October 1998.  

The veteran testified before the undersigned in September 
2005 that, due to the residuals of his prostate surgery, he 
was no longer able to stand.  He opined that employers would 
not hire him due to his prostate cancer.  He testified that 
he was drafted out of school after the 9th grade and 
subsequently earned a GED in the Marine Corps.  He worked as 
a meat cutter for 14 years with A and P and then in the 
commissary for another 13 or 14 years and then with Piggly 
Wiggly for three years.  The last time he worked was eight or 
nine years prior.  

The Board notes the last VA examination which evaluated the 
veteran's service-connected prostate disability was conducted 
in June 2004.  At that time, there was no indication that the 
disability was productive of an inability to stand.  It is 
not apparent if the inability to stand testified to by the 
veteran in September 2005 is due to the veteran's service-
connected disability or due to one of his non-service 
connected medical disorders.  Where the record does not 
adequately reveal the current state of the claimants 
disability, the fulfillment of the statutory duty to assist 
requires a thorough and contemporaneous medical examination.  
Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) 
v. Derwinski, 1 Vet. App. 121, 124  (1991).  The Board finds 
a VA examination is required to evaluate the veteran's 
service-connected disabilities to determine if they render 
the veteran unemployable.  

According, the claims of entitlement to service connection 
for bilateral hearing loss  and for TDIU are hereby REMANDED 
for the following:

1.  The veteran should be afforded a VA 
audiology examination to determine the 
nature, extent and etiology of the 
veteran's bilateral hearing loss.  The 
claims folder should be made available to 
the examiner for review before the 
examination.  The veteran must provide an 
opinion whether it is as likely as not (a 
50 percent or greater probability) that 
the veteran has any hearing loss which 
was incurred in or aggravated by the 
veteran's active duty service.  A 
complete rational for all opinions should 
be provided.  

2.  The veteran should be afforded an 
appropriate VA examination to determine 
the nature, extent and severity of the 
veteran's service-connected disabilities. 
The claims folder or the pertinent 
medical records contained therein, and a 
copy of the Board's REMAND of this case, 
must be reviewed by the examiner in 
conjunction with his or her examination 
of the veteran.  All necessary tests 
should be performed.  The examiner should 
record pertinent medical complaints, 
symptoms, clinical findings, and comment 
on the functional limitation, if any, 
caused by the veteran's disabilities. 

The examiner is requested to express an 
opinion as to the impact of the 
manifestations of the service-connected 
disabilities, or manifestations that can 
not be dissociated from those produced by 
the service-connected disabilities, on 
the veteran's ability to obtain and 
retain substantially gainful employment.  
The examiner should provide a detailed 
discussion of the rationale for the 
opinion rendered with consideration of 
the pertinent medical evidence of record.

3.  After completing the above actions, 
including any additional necessary 
development, the RO should readjudicate 
the claims of entitlement to service 
connection for bilateral hearing loss and 
for TDIU, considering any new evidence 
secured.  If any disposition remains 
unfavorable, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond. 

The appellant and his representative the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
				WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


